Citation Nr: 1203116	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to pension benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO denied the Veteran's claim for pension benefits.  

In June 2009, the Veteran testified before a Decision Review Officer at the RO; a transcript of the hearing is of record.

In February 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for additional development.  As the RO/AMC obtained outstanding VA treatment records, obtained the requested medical examination and opinion, and assigned ratings for the Veteran's disabilities, the Board finds that the RO/AMC has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDING OF FACT

The Veteran's innocent disabilities do not permanently preclude him from engaging in all forms of substantially gainful employment consistent with his age, education, and work experience.


CONCLUSION OF LAW

The criteria for the award of a permanent and total disability rating for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.342(a), 4.15, 4.16, 4.17 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in January 2008.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records.  In addition, the Veteran was provided with VA examinations in March and April 2008, July and August 2009, and July 2011.  As the February 2011 VA examination included a review of the pertinent medical history, clinical findings, diagnoses, and opinion supported by medical rationale, the Board finds that this VA examination is adequate to make a determination on this claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for pension benefits is thus ready to be considered on the merits. 

Analysis

In this case the Veteran contends that he is unable to work because of his disabilities.  In his January 2008 claim, he asserted that he was unable to work because of his left knee, back, and hernia.  He indicated he last worked in 2003 as a painter.  In his April 2009 substantive appeal, he claimed that he could not work because his knee, shoulders, and back precluded him from lifting.
During the June 2009 RO hearing, the Veteran claimed that he was also disabled due to his left shoulder, a jaw injury, sinusitis, and arthritis of the left hand.  

Nonservice-connected pension benefits are payable to a veteran who served for 90 days or more during a period of war, which is not in dispute here, and who is permanently and totally disabled due to disabilities that are not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342, Part 4; see also Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992). 

Disability evaluations are determined by the application of the VA schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.321(a), Part 4.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

To be eligible for nonservice-connected pension, the evidence of record must demonstrate that the veteran is permanently and totally disabled from disabilities that are not the result of willful misconduct.  For the purposes of pension benefits, a person shall be considered to be permanently and totally disabled if such person is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or has, (1) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons with them are permanently and totally disabled.  
38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.340(b), 4.15. 

One way for a veteran to be considered permanently and totally disabled for pension purposes is to satisfy the "average person" test.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15; Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The Board finds that based on the evidence of record, the Veteran does not meet any of these criteria. 

Alternatively, all veterans who are basically eligible for pension benefits and who are unable to secure and follow a substantially gainful occupation by reason of disabilities, which are likely to be permanent, shall be rated as permanently and totally disabled.  For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  When the percentage requirements are met, and the disabilities involved are of a permanent nature, a rating of permanent and total disability will be assigned if the veteran is found to be unable to secure or follow substantially gainful employment by reason of such disability.  Prior employment or unemployment status is immaterial if in the judgment of the rating board the veteran's disabilities render him or her unemployable.  See 38 C.F.R. § 4.17.  The percentage requirements of 38 C.F.R. § 4.16 are as follows:  if there is only one disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16. 

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule but is found to be unemployable by reason of his disabilities, age, occupational background and other related factors, a permanent and total disability rating for pension purposes may be assigned on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2), 4.17(b). 

The Board initially notes that the Veteran does meet the requirement for war time service, and is not apparently working at this time.  However, the Board concludes that the evidence of record does not demonstrate that the Veteran is permanently and totally disabled.  

In this case, service connection is in effect for residuals of a fracture of the right fifth metacarpal, rated as 10 percent disabling.  The Veteran's nonservice-connected disabilities are listed as status post left total knee replacement, rated as 30 percent disabling; arthritis, rated as 10 percent disabling; degenerative arthritis of the left shoulder, rated as 10 percent disabling; arthritis of the right wrist, rated as 10 percent disabling; and maxillary sinusitis, rated as 10 percent disabling.  The following nonservice-connected disabilities are listed as 0 percent disabling:  arthritis of the left hand, degenerative disc disease (DDD) of the lumbar spine, DDD of the cervical spine, a jaw injury, internal hemorrhoids, right inguinal hernia, seborrheic dermatitis, and depression.  His combined rating for pension purposes is 60 percent, which do not meet the schedular requirements for consideration for nonservice-connected pension benefits.  38 C.F.R. §§ 4.16, 4.25 (2011).  However, regardless of the percentage requirements, the Board finds that the evidence of record does not indicate that the Veteran is unemployable; hence, nonservice-connected pension benefits are not warranted.  

The Board points out that the August 2009 VA examiner indicated only mild loss of function due to left knee disability, minimal loss of function due to left shoulder disability, and mild loss of function due to DDD of the cervical spine.  The examiner noted that there was no loss of function due to lumbar spine disability, sinusitis, left hand disability, dermatitis, status post removal of colon polyps, left inguinal hernia repair, and claimed jaw injury.  

Also, the July 2011 VA examiner determined that there was only mild loss of function due to lumbar spine disability and minimal loss of function due to left shoulder disability.  There was no loss of function associated with any other diagnosed disabilities.  After a review of the claims file, the examiner opined that the Veteran's non psychiatric disabilities did not render him permanent and totally disabled because these disabilities caused only minimal to mild loss in function.  

As regards the Veteran's psychiatric disabilities, a March 2008 VA examiner diagnosed the Veteran with alcohol abuse and depressive disorder, not otherwise specified (NOS) (Axis I) and narcissistic traits (Axis II).  The examiner opined that the Veteran's psychiatric symptoms were not enough to interfere with social and occupational functioning.  A July 2009 VA examiner diagnosed the Veteran with alcohol induced psychotic disorder with paranoid delusions and alcohol dependence, chronic, in denial (Axis I); and antisocial personality disorder (Axis II).  The July 2009 examiner opined that the Veteran's depression was mild and did not preclude him from working but that his antisocial inclinations and delusional disorder did preclude him from gainful employment.  Here, the Board finds that to the extent the Veteran's psychiatric disorders are related to alcohol abuse, they cannot be considered in this case because they are result of his own willful misconduct or vicious habits.  As regards his depression, it is unclear whether this condition is related to alcohol abuse.  However, the July 2009 VA examiner noted that the Veteran's depression was mild and did not preclude him from working.  

The Board has considered the Veteran's lay testimony in reaching this conclusion and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the Veteran's testimony as to the functional effects of his conditions and employability lack credibility.  In this regard, the Board points out that the Veteran stated that he had not worked since 2003.  However, a June 2007 VA outpatient treatment record notes that the Veteran had gone back to work painting ceilings, that his shoulder was feeling better, and that although difficult, he felt he was able to work.  In this case, the Veteran's statements are outweighed by the opinions of the VA examiners.  Such opinions are highly probative, as they reflect the VA examiners' specialized knowledge, training, and experience as to the effects of the Veteran's subjective and objective symptoms on the average person, as well as consideration of all relevant lay and medical evidence of record concerning the effects of such disabilities on the Veteran himself.

Because it is not shown that the Veteran is unable to secure and follow a substantially gainful occupation due to innocent disability, the preponderance of the evidence is against his claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to pension benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


